DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “random sampling module, configured to”, “decision tree training module, configured to”, “partial data reading submodule, configured to”, “random data distribution submodule, configured to”, “node training submodule, configured to”, “weight calculation submodule, configured to”, “sorting submodule, configured to”, “Gini coefficient calculation submodule, configured to”, “splitting submodule, configured to”, “frequency calculation unit, configured to”, “normalization unit, configured to”, “weight probability matrix calculation unit, configured to”, “principal component analysis unit, configured to”, “weight obtaining unit, configured to”, “subset dividing unit, configured to” and “subset calculation unit, configured to”
which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-10, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US20160078361) in view of Error (US20060274763).
As to claim 1, Brueckner teaches A method comprising: dividing worker nodes into one or more groups; (¶0100 compute clusters; ¶0189 nodes are pruned) performing, by one or more worker nodes in a respective group, random sampling (¶0100 compute clusters; ¶0141 sampling of a data set; ¶0159 data sets may be obtained using random selection; ¶0229 processors capable of executing instructions) and training, by the one or more worker node in the respective group, one or more decision tree objects using the target sample data. (¶0180 training, one or more decision trees; node (object) of a decision tree; ¶0193 training an ensemble of decision trees using training sample).
Although Brueckner teaches the method recited above, wherein Brueckner fails to expressly teach in preset sample data to obtain target sample data.
Error, however discloses, in preset sample data to obtain target sample data; (¶0021 data set that contains a preset amount of data; ¶0030 samples obtained using the baseline sample rate is approximately equal to the target number of sample).
Thus given the teaching of Error it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Error and Brueckner for obtaining a measured target threshold level and/or portion of data from preset data. One of ordinary skill in the art would be motivated to allow for establishing a baseline rate based on historical data. (See Error para 0028)
As to claim 2, the combination of Brueckner and Error teach the method recited in claim 1, wherein Brueckner further teaches the method according to claim 1, wherein the one or more worker nodes in the respective group include one or more first worker nodes and one or more second worker nodes. (¶0100 compute clusters; ¶0183 node N1, node N2).
As to claim 4, the combination of Brueckner and Error teach the method recited in claim 1, wherein Brueckner further teaches The method according to claim 2, wherein the training by the one or more worker nodes in the respective group one or more decision tree objects using the target sample data includes: training, by a second worker node in the respective group, a decision tree object using the target sample data. (¶0180 training, one or more decision trees by a component; ¶0183 node N2, training, decision tree trees; ¶0193 training samples, used to create a decision tree).
As to claim 5, the combination of Brueckner and Error teach the method recited in claim 1, wherein Brueckner further teaches The method according to claim 1, wherein the training, by the one or more worker node in the respective group, one or more decision tree objects using the target sample data includes: calculating weight of a value of attribute information when the value of the attribute information of the target sample data is an enumeration value; (¶0106 compute a set data attributes; ¶0203 compute weights; ¶0219 weighted values derived from the training data) sorting the value of the attribute information according to the weight; calculating a Gini coefficient using the sorted value of the attribute information; and performing a splitting process on a tree node of the decision tree object according to the Gini coefficient. (¶0185 predictive utility metric (PUM) computed; Gini impurity (index/coefficient) used as a PUM; ¶0214 sorting values of the weights).
As to claim 8, the combination of Brueckner and Error teach the method recited in claim 5, wherein Brueckner further teaches The method according to claim 5, wherein the calculating the Gini coefficient using the sorted value of the attribute information includes: dividing the sorted value of the attribute information into two attribute subsets according to an order of sorting; and calculating the Gini coefficient using the two attribute subsets in sequence. (¶0106 data source, data attributes; ¶0108 data split into subsets; ¶0185 predictive utility metric (PUM) computed; Gini impurity (index) used as a PUM; ¶0214 sorting values of the weights).
As to claim 9, Brueckner teaches An apparatus comprising: a group dividing module, configured to divide worker nodes into one or more groups; (¶0100 compute clusters; ¶0109 module to implement code; ¶0189 nodes are pruned) a random sampling module, configured to perform, by one or more worker nodes in a respective group, random sampling (¶0100 compute clusters; ¶0141 sampling of a data set; ¶0159 data sets may be obtained using random selection) and a decision tree training module, configured to train, by the one or more worker nodes in the respective group, one or more decision tree objects using the target sample data. (¶0180 training, one or more decision trees; node (object) of a decision tree; ¶0193 training an ensemble of decision trees using training sample).
Although Brueckner teaches the method recited above, wherein Brueckner fails to expressly teach in the preset sample data to obtain target sample data. 
Error, however discloses, in the preset sample data to obtain target sample data; (¶0021 data set that contains a preset amount of data; ¶0030 samples obtained using the baseline sample rate is approximately equal to the target number of sample).
Thus given the teaching of Error it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Error and Brueckner for obtaining a measured target threshold level and/or portion of data from preset data. One of ordinary skill in the art would be motivated to allow for a reports engine to generate reports based on sampled data. (See Error para 0025)
As to claim 10, the combination of Brueckner and Error teach the apparatus recited in claim 9, wherein Brueckner further teaches the apparatus according to claim 9, wherein the one or more worker nodes in the respective group include one or more first worker nodes and one or more second worker nodes. (¶0100 compute clusters; ¶0183 node N1, node N2).
As to claim 12, the combination of Brueckner and Error teach the apparatus recited in claim 10, wherein Brueckner further teaches the apparatus according to claim 10, wherein the (¶0180 training , one or more decision trees by a component; ¶0183 node N2, training, decision tree trees; ¶0193 training samples, used to create a decision tree; ¶0333 module implementing function). 
As to claim 13, the combination of Brueckner and Error teach the apparatus recited in claim 9, wherein Brueckner further teaches The apparatus according to claim 9, wherein the decision tree training module includes: a weight calculation submodule, configured to calculate, weight of attribute information when a value of the attribute information of the target sample data is an enumerated value; a sorting submodule, configured to sort the value of the attribute information according to the weight; (¶0106 compute a set data attributes; ¶0203 compute weights; ¶0219 weighted values derived from the training data; ¶0333 module implementing function) a Gini coefficient calculation submodule, configured to calculate a Gini coefficient using the sorted value of the attribute information; and a splitting submodule, configured to perform a splitting process on a tree node of the decision tree object according to the Gini coefficient. (¶0185 predictive utility metric (PUM) computed; Gini impurity (index/coefficient) used as a PUM; ¶0214 sorting values of the weights).
As to claim 16, the combination of Brueckner and Error teach the apparatus recited in claim 13, wherein Brueckner further teaches The apparatus according to claim 13, wherein the Gini coefficient calculation submodule includes: a subset dividing unit, configured to divide the sorted value of the attribute information into two attribute subsets according to an order of sorting; and a subset calculation unit, configured to calculate the Gini coefficient using the two attribute subsets in sequence. (¶0106 data source, data attributes; ¶0108 data split into subsets; ¶0185 predictive utility metric (PUM) computed; Gini impurity (index) used as a PUM; ¶0214 sorting values of the weights).
As to claim 17, Brueckner teaches An apparatus, comprising: one or more processors; and one or more memories storing thereon computer-readable instructions (¶0229 processors capable of executing instructions; ¶0233 computer-accessible medium configured to store program instructions) that ,when executed by the one or more processors, cause the one or more processors to perform acts comprising: dividing worker nodes into one or more groups; (¶0100 compute clusters; ¶0188 nodes are pruned; ¶0229 processors capable of executing instructions) performing, by one or more worker nodes in a respective group, random sampling (¶0100 compute clusters; ¶0141 sampling of a data set; ¶0159 data sets may be obtained using random selection) and training, by the one or more worker nodes in the respective group, one or more decision tree objects using the target sample data. (¶0180 training, one or more decision trees; node (object) of a decision tree; ¶0193 training an ensemble of decision trees using training sample).
Although Brueckner teaches the method recited above, wherein Brueckner fails to expressly teach in preset sample data to obtain target sample data. 
Error, however discloses, in preset sample data to obtain target sample data; (¶0021 data set that contains a preset amount of data; ¶0030 samples obtained using the baseline sample rate is approximately equal to the target number of sample).
Thus given the teaching of Error it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Error and Brueckner for obtaining a measured target threshold level and/or portion (See Error para 0005)
As to claim 18, the combination of Brueckner and Error teach the apparatus recited in claim 17, wherein Brueckner further teaches the apparatus according to claim 17, wherein the one or more worker nodes in the respective group include one or more first worker nodes and one or more second worker nodes. (¶0100 compute clusters; ¶0183 node N1, node N2).
As to claim 20, the combination of Brueckner and Error teach the apparatus recited in claim 18, wherein Brueckner further teaches The apparatus according to claim 18, wherein the training by the one or more worker nodes in the respective group one or more decision tree objects using the target sample data includes: training, by a second worker node in the respective group, a decision tree object using the target sample data. (¶0180 training, one or more decision trees by a component; ¶0183 node N2, training, decision tree trees; ¶0193 training samples, used to create a decision tree).
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US20160078361) in view of Error (US20060274763) and in further view of Theimer (US20150134626).
As to claim 3, the combination of Brueckner and Error teach the method recited in claim 1, wherein Brueckner further teaches The method according to claim 2, wherein the performing by the one or more worker nodes in the respective group random sampling (¶0141 sampling of a data set; ¶0193 random sampling; ¶0229 processors capable of executing instructions).
Although Brueckner teaches the method recited above, wherein Brueckner fails to expressly teach in the preset sample data to obtain the target sample data.
Error, however discloses, in the preset sample data to obtain the target sample data (¶0021 data set that contains a preset amount of data; ¶0030 samples obtained using the baseline sample rate is approximately equal to the target number of sample).
Thus given the teaching of Error it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Error and Brueckner for obtaining a measured target threshold level and/or portion of data from preset data. One of ordinary skill in the art would be motivated to allow for accessing raw data via server logs. (See Error para 0022)
Although the combination of Brueckner and Error teach the method recited above, wherein the combination of Brueckner and Error fail to expressly teach includes: reading, by a first worker node in the respective group, part of sample data in the preset sample data; and randomly distributing, by the first worker node, the read part of sample data to a respective second worker node and wherein the sample data distributed to the respective second worker node serve as the target sample data.
Theimer, however discloses, includes: reading, by a first worker node in the respective group, part of sample data in the preset sample data; and randomly distributing, by the first worker node, the read part of sample data to a respective second worker node, (¶0053 Data consumers  comprise, for example, worker nodes; ¶0056 data consumers  perform more reads; ¶0062 worker nodes distribute the results to destinations; ¶0149 first worker node) wherein the sample data distributed to the respective second worker node serve as the target sample data. (¶0057 pass received data on to corresponding nodes; ¶0149 second worker node).
Thus given the teaching of Theimer it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer, Brueckner and Error for reading preset sample data and distributing, by the first worker node, the read data to a respective nodes. One of ordinary skill in the art would be motivated to allow for reduction in the amount of memory or storage used for partition mapping. (See Theimer para 0114)
As to claim 11, the combination of Brueckner and Error teach the method recited in claim 1, wherein Brueckner further teaches The apparatus according to claim 9, wherein the random sampling module includes: a partial data reading submodule, configured to read, by a first worker node in the respective group, part of sample data (¶0092 sample, data set obtained; ¶0159 data sets obtained; ¶0094 groups of data; ¶0126 predefined groups; ¶0141 sampling of a data set).
Although Brueckner teaches the method recited above, wherein Brueckner fails to expressly teach in the preset sample data.
Error, however discloses, in the preset sample data; (¶0021 data set that contains a preset amount of data).
Thus given the teaching of Error it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Error and Brueckner for obtaining a measured target threshold level and/or portion of data from preset data. One of ordinary skill in the art would be motivated to allow for detecting trends in data samples. (See Error para 0034)
Although the combination of Brueckner and Error teach the method recited above, wherein the combination of Brueckner and Error fail to expressly teach and a random data 
Theimer, however discloses, and a random data distribution submodule, configured to randomly distribute, by the first worker node, the read part of the sample data to a respective second worker node, (¶0053 Data consumers comprise, for example, worker nodes; ¶0056 data consumers perform more reads; ¶0062 worker nodes distribute the results to destinations; ¶0149 first worker node) wherein the sample data distributed to the respective second worker node serve as the target sample data. (¶0057 pass received data on to corresponding nodes; ¶0149 second worker node).
Thus given the teaching of Theimer it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer, Brueckner and Error for reading preset sample data and distributing, by the first worker node, the read data to a respective nodes. One of ordinary skill in the art would be motivated to allow for storage and memory requirements for partition mapping data to increase at a much faster rate. (See Theimer para 0114)
As to claim 19, the combination of Brueckner and Error teach the method recited in claim 1, wherein Brueckner further teaches The apparatus according to claim 18, wherein the performing by one or more worker nodes in the respective group random sampling in the preset sample data to obtain the target sample data includes: reading, by a first worker node in the respective group, part of sample data (¶0076 read data source; ¶0130 data sets, chunks read)
Although Brueckner teaches the method recited above, wherein Brueckner fails to expressly teach in the preset sample data.
Error, however discloses, in the preset sample data; (¶0021 data set that contains a preset data). 
Thus given the teaching of Error it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Error and Brueckner for obtaining a measured target threshold level and/or portion of data from preset data. One of ordinary skill in the art would be motivated to allow for reducing data size to make the system more manageable. (See Error para 0042)
Although the combination of Brueckner and Error teach the method recited above, wherein the combination of Brueckner and Error fail to expressly teach randomly distributing, by the first worker node, the read part of sample data to a respective second worker node and wherein the sample data distributed to the respective second worker node serve as the target sample data.
Theimer, however discloses, and randomly distributing, by the first worker node, the read part of sample data to a respective second worker node, (¶0053 Data consumers comprise, for example, worker nodes; ¶0056 data consumers perform more reads; ¶0062 worker nodes distribute the results to destinations; ¶0149 first worker node) wherein the sample data distributed to the respective second worker node serve as the target sample data. (¶0057 pass received data on to corresponding nodes; ¶0149 second worker node).
Thus given the teaching of Theimer it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer, Brueckner and Error for reading preset sample data and distributing, by the first worker node, the read data to a respective nodes. One of ordinary skill in the art would (See Theimer para 00040)
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US20160078361) in view of Error (US20060274763) and in further view of Ukrainczyk (US20020022956).
As to claim 6, although the combination of Brueckner and Error teach the method recited above, wherein the combination of Brueckner and Error fail to expressly teach The method according to claim 5, wherein the calculating the weight of the value of the attribute information includes: calculating frequency of the value of the attribute information with respect to a classification column when the classification column of the attribute information is dichotomous; and normalizing the frequency to obtain the weight.
Ukrainczyk, however discloses, The method according to claim 5, wherein the calculating the weight of the value of the attribute information includes: calculating frequency of the value of the attribute information (¶0030 determined, calculating attributes, including feature frequency; ¶0046 calculating weights) with respect to a classification column when the classification column of the attribute information is dichotomous; and normalizing the frequency to obtain the weight. (¶0047 attribute value pairs; normalized text (data); ¶0069 obtaining information; ¶0070 frequency (data), normalize training set (data) weights; ¶0075 classification process).
Thus given the teaching of Ukrainczyk it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Ukrainczyk, Brueckner and Error for calculating the weights/values for data attributes includes calculating a frequency value regarding classifications, columns and (See Ukrainczyk para 0008)
As to claim 14, although the combination of Brueckner and Error teach the method recited above, wherein the combination of Brueckner and Error fail to expressly teach The apparatus according to claim 13, wherein the weight calculation submodule includes: a frequency calculation unit, configured to calculate frequency of the value of the attribute information  with respect to a classification column when the classification column of the attribute information is dichotomous; and a normalization unit, configured to normalize the frequency to obtain the weight.
Ukrainczyk, however discloses, The apparatus according to claim 13, wherein the weight calculation submodule includes: a frequency calculation unit, configured to calculate frequency of the value of the attribute information (¶0030 determined, calculating attributes, including feature frequency; ¶0046 calculating weights) with respect to a classification column when the classification column of the attribute information is dichotomous; and a normalization unit, configured to normalize the frequency to obtain the weight. (¶0047 attribute value pairs; normalized text (data); ¶0069 obtaining information; ¶0070 frequency (data), normalize training set (data) weights; ¶0075 classification process). 
Thus given the teaching of Ukrainczyk it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Ukrainczyk, Brueckner and Error for calculating the weights/values for data attributes includes calculating a frequency value regarding classifications, columns and (See Ukrainczyk para 0006)
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US20160078361) in view of Error (US20060274763) and in further view of Lei (US20090154778).
As to claim 7, although the combination of Brueckner and Error teach the method of claim 5, the combination of Brueckner and Error fail to expressly teach The method according to claim 5, wherein the calculating the weight of the value of the attribute information includes: calculating a weight probability matrix of the value of the attribute information with respect to the classification column when the classification column of the attribute information is multi-classified, wherein an abscissa of the weight probability matrix is the value of the attribute information, and an ordinate is the value of the classification column; performing principal component analysis on the weight probability matrix to obtain an eigen vector corresponding to a maximum eigen value; and multiplying the weight probability matrix by the eigen vector to obtain the weight.
Lei, however discloses, The method according to claim 5, wherein the calculating the weight of the value of the attribute information includes: calculating a weight probability matrix of the value of the attribute information with respect to the classification column when the classification column of the attribute information is multi-classified, (¶0075 calculate weighted values; ¶0070 objects  include multiple classifier; classifier evaluate  characteristic or attribute of document;  ¶0099 matrix  data column) wherein an abscissa of the weight (¶0099 Eigen vectors may be calculated from matrix; ¶0101 calculate weight vector; multiplying vector onto a data matrix).
Thus given the teaching of Lei it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Lei, Brueckner and Error fort. One of ordinary skill in the art would be motivated to allow for comparing security features of document to known references to return a confidence level or similarity score.  (See Lei para 0009)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brueckner (US20160078361) in view of Error (US20060274763) and in further view of Lei (US20090154778) and in further view of Cox (US20030225749).
As to claim, although the combination of Brueckner and Error teach the apparatus recited in claim 13, wherein the combination of Brueckner and Error fail to expressly teach The apparatus according to claim 13, wherein the weight calculation submodule includes: a weight probability matrix calculation unit, configured to calculate a weight probability matrix of the value of the attribute information with respect to the classification column when the classification column of the attribute information is multi-classified and a principal component analysis unit, configured to perform principal component analysis on the weight probability matrix to obtain an eigenvector corresponding to a maximum eigenvalue; and a weight obtaining 
Lei, however discloses, The apparatus according to claim 13, wherein the weight calculation submodule includes: a weight probability matrix calculation unit, configured to calculate a weight probability matrix of the value of the attribute information with respect to the classification column when the classification column of the attribute information is multi-classified, (¶0075 calculate weighted values; ¶0070 objects  include multiple classifier; classifier evaluate  characteristic or attribute of document;  ¶0099 matrix  data column) a principal component analysis unit, configured to perform principal component analysis on the weight probability matrix to obtain an eigenvector corresponding to a maximum eigenvalue; and a weight obtaining unit, configured to multiply the weight probability matrix by the eigenvector to obtain the weight. (¶0099 Eigen vectors may be calculated from matrix; ¶0101 calculate weight vector; multiplying vector onto a data matrix).
Thus given the teaching of Lei it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Lei, Brueckner and Error for. One of ordinary skill in the art would be motivated to allow for traverses paths through the hierarchical document identification framework based on the results of the classifiers at each parent node in the tree.  (See Lei para 0007)
Although the combination of Brueckner, Error and Lei teach the apparatus recited above, wherein the combination of Brueckner, Error and Lei fail to expressly teach 
Cox, however discloses, wherein an abscissa of the weight probability matrix is the value of the attribute information, and an ordinate is the value of the classification column; (¶0022 column (normal) values; ¶0036 weighting, entropy values, abscissa axis; normal values along the ordinate axis). 
Thus given the teaching of Lei it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Cox, Brueckner, Error and Cox for. One of ordinary skill in the art would be motivated to allow for neural networks for predicting document categories.  (See Cox para 0059) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drevo (US20160132787) teaches distributed, multi-model, self-learning platform for machine learning. Traub (US20120278321) teaches visualization of concepts within a collection of information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454